     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 1 of 10




HARPER LAW, PLC
Jon V. Harper (1378)
Denise Dalton (9610)
Post Office Box 581468
Salt Lake City, Utah 84158
Telephone: 801-910-4357
Email: jharper@jonharperlaw.com

HUTTON LAW GROUP
Andrew W. Hutton
12760 High Bluff Drive, Suite 240
San Diego, California 92130
Telephone: 858-793-3500
Email: drew@law-hutton.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


 JUST US REALTORS, LLC on Behalf of                      PROPOSED CLASS ACTION
 Itself and All Others Similarly Situated,

                               Plaintiff,             MOTION FOR LEAVE TO FILE
        vs.                                             AMENDED COMPLAINT

 NUDGE, LLC, BUYPD, LLC, INCOME                          DEMAND FOR JURY TRIAL
 PROPERTY USA, LLC, INSIDER’S CASH,
 LLC, RYAN POELMAN; GUARDIAN
 LAW, LLC, AMERICAN LEGAL &                       Case No. 2:18-cv-00128-HCN-CMR
 ESCROW, LLC, INVICTUS LAW, LLC, and
 BLAIR R. JACKSON,
                                                  Judge Howard C. Nielson, Jr.
                               Defendants.
                                                  Magistrate Judge Cecilia M. Romero


       Plaintiff, Just Us Realtors, LLC (“Plaintiff”), individually and on behalf of all others

similarly situated, and pursuant to this Court’s Order dated June 19, 2019, brings its Motion for




                                              -1-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 2 of 10




Leave to File Amended Complaint. The proposed Amended Complaint is attached hereto as

Exhibit A.

                    GROUNDS FOR MOTION AND RELIEF SOUGHT

       By Order dated June 19, 2019 (“Order”) this Court dismissed without prejudice Plaintiff’s

initial complaint (“Complaint”) while permitting Plaintiff “to file a motion to amend with a

proposed amended complaint to cure the pleading deficiencies discussed below [in the Order].”

Order at 2.

       The curable deficiencies concern (i) pleading the “pattern of racketeering” element of 18

U.S.C. §1962, the Racketeering Influenced and Corrupt Organizations Act (“RICO”), and pleading

the related fraud claims; and (ii) pleading the amount in controversy under 28 U.S.C. §1332;

specifically, for diversity jurisdiction ($75,000 threshold) and for Class Action Fairness Act

(“CAFA”) jurisdiction ($5,000,000 threshold).

       The proposed amendment cures the RICO and underlying fraud allegations by (i)

specifying each defendant that caused or reasonably foresaw the use of mail or wires, in violation

of 18 U.S.C. §1341 (mail fraud) and 18 U.S.C. §1343 (wire fraud); (ii) specifying each defendant

that caused inducement of interstate travel in violation of 18 U.S.C. §2314 (the “Travel Act”); and

(iii) replacing terms “Property Defendants,” “Attorney Defendants” and “Defendants” with the

names of the specific defendants, stating their role and specifying who is connected to the

fraudulent statements.

       The proposed amendment also cures allegations giving rise to jurisdiction under 28 U.S.C.

§1332, specifying the amount in controversy for diversity and CAFA jurisdiction. Finally, the




                                               -2-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 3 of 10




proposed amendment includes allegations in accord with the curing allegations, addresses issues

raised by the motions to dismiss, and incorporates Plaintiff’s recent investigation.

       Thus, pursuant to the Order, Rules 7 and 15 of the Federal Rules of Civil Procedure and

DUCivR 7-1 and 15-1, Plaintiff respectfully asks this Court to GRANT its motion to file the

proposed Amended Complaint attached hereto as Exhibit A.

                  THE COURT’S ORDER PERMITTING THIS MOTION

       By its Order, the Court ruled that Plaintiff adequately alleged all defendants (except for

Invictus Law) were members of a RICO enterprise in which each of them participated. Order at 9

(“Just Us Realtors has adequately pled the existence of an enterprise composed of every Defendant

but Invictus Law” and “has alleged that all but one of the Defendants (i.e., Invictus Law)

participated in the operation of the enterprise.”).

       For allegations of mail fraud and wire fraud, the Court ruled that Plaintiff “adequately

stated the time, place, and nature of the allegedly false statements that underlie its claims of fraud”

(Id. at 14) and that “[t]he complaint does contain some concrete allegations of wire use . . . one

from American Legal & Escrow, and another from Mr. Payne, who represented BuyPD.” Id. at

16. Further, the Court ruled Plaintiff “adequately alleged injury to its business, as well as

causation. . . .” Id. at 18 (“As for causation, Just Us Realtors alleges—and facts support—that

“‘[h]ad Ms. Hoard and/or Mr. Foster known the truth about [the house] . . . they would not have

permitted Defendants to consummate the . . . real estate transaction.’”).

       However, the Court concluded that “pattern of racketeering” allegations needed to be tied

to the particular defendants that “caused or reasonably foresaw the use of mail or wires” and

needed to identify who was behind the false statements. Id. at 14-15. The Court noted these


                                                 -3-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 4 of 10




allegations were curable, at least in part, because “[t]he complaint does contain some concrete

allegations of wire use” (Order at 16) and the Court pointed to record documents saying “[t]hese

documents suggest that Just Us Realtors had the ability to identify the specific Defendants who

made the allegedly fraudulent statements . . . .” Id. at 15, n. 4.

       Without a basis for 28 U.S.C. §1331 federal question jurisdiction, the Court turned to

allegations invoking 28 U.S.C. §1332 (diversity and CAFA jurisdiction) but ruled these allegations

needed more specificity to be able infer damages in excess of $75,000 for Plaintiff and to be able

to infer at least $5 million claimed harm by the prospective class. Id. at 19.

       Thus, without a basis for federal jurisdiction, the Court declined to reach the sufficiency of

Plaintiff’s supplemental state law claims but indicated defendants’ arguments bearing on property

conveyance documents and legal disclaimers “are best resolved after discovery.” Order at 4, n. 1

(citing Grigsby v. Income Prop. USA, LLC, No. 2:17-cv-011100-RJS, 2018 WL 4621766, at *11

(D. Utah Sept. 26, 2018) (declining to consider the effect of a “Conflict of Interest Disclosure” for

the purpose of deciding a breach of fiduciary duty claim on a motion to dismiss).

       The Court concluded that Plaintiff could cure the allegations ruled deficient by permitting

Plaintiff to move the Court for leave to amend and attaching a proposed amendment. Order at 20.

                                       LEGAL STANDARD

       Federal Rules of Civil Procedure provide that “[t]he court should freely give leave [to

amend] when justice so requires.” F.R.C.P. 15(a)(2). In this Circuit, “[t]he liberal granting of

motions for leave to amend reflects the basic policy that pleadings should enable a claim to be

heard on its merits.” Calderon v. Kan. Dep't. of Soc. & Rehab. Servs., 181 F.3d 1180, 1186 (10th

Cir. 1999). “The purpose of the Rule is to provide litigants ‘the maximum opportunity for each


                                                 -4-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 5 of 10




claim to be decided on the merits rather than on procedural niceties.’” Minter v. Prime Equip. Co.,

451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Hardin v. Manitowoc-Forsythe Corp., 691 F.2d

449, 456 (10th Cir. 1982)). “Refusing leave to amend is generally only justified upon a showing

of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” Frank v. U.S. West,

Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).

                THE PROPOSED AMENDMENT SHOULD BE GRANTED

       The legal standards as applied here clearly point to granting amendment. First, the Court

allowed Plaintiff to file a proposed amendment. In doing so, the Court noted that amendment

would allow Plaintiff to cure pleading deficiencies and even referenced record documents that

contain facts, if alleged, could cure deficiencies. Order at 15, n. 4. There is no undue delay, bad

faith or dilatory tactics because the Court has permitted Plaintiff to file its motion for leave to

amend and Plaintiff has done so within the Court-ordered deadline.

       The proposed amendment would be Plaintiff’s first, so this is not an instance where a

plaintiff failed to cure deficiencies previously allowed.     Likewise, there has been no case

management conference, no pretrial schedule, no discovery, and the case is in its early stages.

Even if the case were farther along, amendment would not be dilatory under the legal standard.

Cobalt Flux, Inc. v. Positive Gaming, 2008 U.S. Dist. LEXIS 78175 (D. Utah 2008) (amendment

adding cause of action and new information was justified, even while motions to dismiss were

pending and hearing set because “[n]o discovery has taken place and no trial has been set”).

       For the same reasons, defendants suffer no undue prejudice from the amendment. Velocity

Press, Inc. v. Key Bank, Inc., 2010 U.S. Dist. LEXIS 15642 (D. Utah 2010) (“defendants will not


                                               -5-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 6 of 10




be prejudiced by Plaintiff's amendment. . . . Defendants had yet to hold a single deposition. . . .

[and] no discovery has occurred.”). Again, no discovery has occurred, and Plaintiff’s amendment

alleges the same core operative facts, with the amendment providing greater specificity and

particularity. “Courts typically find prejudice only when the amendment unfairly affects the

defendants ‘in terms of preparing their defense to the amendment’” Cobalt Flux at *4 (citations

omitted). Here, defendants simply cannot claim unfair prejudice in light of greater specificity.

                             THE AMENDMENT IS NOT FUTILE

        Finally, and for the following reasons, amendment is not futile.

“Pattern of Racketeering” and Related Fraud Amendments Are Specific as to Each Defendant

        As explained by the Court, “[t]o sustain a claim under 18 U.S.C. § 1962(c), a plaintiff must

plead that each defendant engaged in a pattern of racketeering activity by committing at least two

predicate acts.” Order at 13 (emphasis in original). Although there are “close relationships

between the Defendant entities,” the Court noted the allegations too often referenced “Property

Defendants,” or “Defendants” without specifying which particular defendant was connected to the

predicate acts for purposes of the “pattern of racketeering” analysis. See e.g., Id. at 16 (“its [Travel

Act] allegations are hamstrung by its reference to the “Property Defendants” broadly and not any

individual Defendant.”)

        As explained in the Order, to violate 18 U.S.C. §1341 (mail fraud) and §1343 (wire fraud),

“[t]he communications themselves need not contain false representations” because “[i]t is

sufficient for the mailing to be ‘incident to an essential part of the scheme,’ or ‘a step in [the]

plot.’” Id. at 13, quoting Schmuck v. United States, 489 U.S. 705, 710–11 (1989). “Nor does

defendant need to use the mails himself.” Id. at 14. It is sufficient to allege and prove that “the


                                                 -6-
       Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 7 of 10




perpetrator does an act with knowledge that the use of the mails will follow in the ordinary course

of business, or where such use can reasonably be foreseen, even though not actually intended.’”

Id., citing U.S. v. Zander, 794 F.3d 1220, 1226 (10th Cir. 2015) (citations omitted). Similarly, to

constitute a violation of the Travel Act, 18 U.S.C. §2314, “it is not necessary to show that [the

perpetrator] actually mailed or transported anything themselves; it is sufficient that they caused it

be done.” Pereira v. U.S., 347 U.S. 1, 8 (1954).

        Under these standards, the amendment cures the “pattern” allegations because the

amendment alleges, inter alia, that each defendant (except for Invictus Law, LLC) was engaged

in a pattern of racketeering activity:

   •    28 U.S.C. § 2314 (Travel Act) violations – Defendants Ryan Poelman (“Poelman”),
        Nudge, LLC, BuyPD, LLC, Income Property USA, LLC and Insider’s Cash, LLC
        (collectively, the “Poelman Defendants”) caused the inducement of aspiring real
        estate investors to travel interstate to attend Defendants’ Buying Summit, in
        furtherance of the fraudulent scheme. See, e.g., Exhibit A (“Ex. A”), ¶¶ 179-181.

   •    28 U.S.C. § 1343 (Wire Fraud) violations – the Poelman Defendants caused, or
        reasonably foresaw, use of interstate wires to identify, solicit and recruit Plaintiff
        and members of the Class to attend the Buying Summit events, in furtherance of
        the fraudulent scheme. See, e.g., Ex. A, ¶¶ 186-188.

   •    28 U.S.C. § 1343 (Wire Fraud) violations – the Poelman Defendants, along with
        defendants Blair Jackson, Guardian Law, LLC and American Legal & Escrow,
        LLC (collectively, the “RICO Defendants”) caused, or reasonably foresaw, use of
        interstate wires to induce and consummate fraudulent real estate purchases and
        loans with Plaintiff and the Class, in furtherance of the fraudulent scheme. See,
        e.g., Ex. A, ¶ 188.

   •    28 U.S.C. § 1341 (Mail Fraud) violations – the RICO Defendants caused, or
        reasonably foresaw, use of U.S. mails for interstate transport of purchase and loan
        transaction documents on behalf of Plaintiff and the Class, in furtherance of the
        fraudulent scheme. See, e.g., Ex. A, ¶¶ 182-185.


                                                -7-
       Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 8 of 10




        The amendment also cures the related fraud claims because it specifies who was involved

in the fraudulent scheme, their role, and who made the fraudulent statements or material omissions:

   •    Specific role and fraudulent statements and omissions of defendant Ryan Poelman
        and his controlled entities, Nudge, LLC, BuyPD, LLC, Income Property USA, LLC
        and Insider’s Cash, LLC. See, e.g., Ex. A, ¶¶ 38-60.

   •    Specific role of and falsity about Insider’s Cash, LLC. See, e.g., Ex. A, ¶¶ 61-71.

   •    Specific role and concealment of material facts by defendant Blair Jackson, and his
        firms Guardian Law, LLC and American Legal & Escrow (attorneys assigned to
        help Plaintiff and the Class) that were secretly beholden to defendant Poelman. See,
        e.g., Ex. A, ¶¶ 72-82.

   •    Specific role of defendant Invictus Law, LLC and how that firm participated in the
        conspiracy, and its aiding and abetting the attorney Defendants’ breaches of
        fiduciary duty. See, e.g., Ex. A, ¶¶ 26, 28, 44, 75-76, 87.

        Plaintiff also amends the RICO allegations to include violation of 18 U.S.C. § 1962(a)

against Insider’s Cash, IPUSA and Guardian Law, because they each received income derived

from the same pattern of racketeering activity and used proceeds of such income in the conduct of

the Enterprise. Ex. A, ¶ 173. This amendment includes information learned after the initial

complaint was filed.

Amendments to 28 U.S.C. §1332 Allegations Specify Amounts in Controversy

        The amendment also cures the amount in controversy allegations. For the $75,000

diversity threshold, the Court has already identified allegations that Plaintiff “allegedly paid

approximately $15,200 more than the house was worth, $4,448.30 in transaction fees, and $31,194

to attend the Buying Summit and other seminars—amounts totaling just under $51,000.” Order at

19. Plaintiff’s proposed Amended Complaint now quantifies Plaintiff’s rescission claims as


                                               -8-
     Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 9 of 10




totaling over $100,000. Ex. A, ¶ 15. When including $100,000 with the claimed damages there

is well over $75,000 in controversy for Plaintiff’s individual claim. Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 329 (3d Cir. 2009) (in addition to $16,000 itemized “out of pocket

expenditures,” Plaintiff sought rescission for the sale of a boat, increasing amount in controversy

to over $85,000).

       For the $5 million CAFA threshold, Plaintiff’s proposed Amended Complaint clarifies that

based on approximately 2,000 estimated Class members, the Class paid Defendants over $20

million to attend the fraudulent Buying Summit; at least $10 million in the purchase of distressed

and overpriced properties; and at least $5 million in unnecessary fees and/or costs associated with

the allege fraudulent transactions. On top of those amounts (totaling $35 million), the rescission

claim is in excess of $80 million. Ex. A, ¶ 16.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff Just Us Realtors respectfully asks this Court to GRANT

Plaintiff’s motion to file the proposed Amended Complaint attached hereto as Exhibit A.



       DATED: July 17, 2019
                                             HARPER LAW, PLC

                                             /s/ Jon V. Harper


                                             HUTTON LAW GROUP

                                             Attorneys for Plaintiff




                                                  -9-
    Case 2:18-cv-00128-HCN-CMR Document 74 Filed 07/17/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I caused a true and correct copy of the foregoing

MOTION FOR LEAVE TO FILE AMENDED COMPLAINT to be electronically filed via

the court’s CM/ECF system which will send notification to the following:

Keith A. Call                                          Gregory J. Christiansen
Adam M. Pace                                           GUARDIAN LAW, LLC
SNOW CHRISTENSEN & MARTINEAU                           770 East Main Street Suite 242
10 Exchange Place, Eleventh Floor                      Lehi, Utah 84043
Salt Lake City, Utah 84145-5000                        Attorneys for Guardian Law, LLC
Attorneys for American Legal & Escrow, LLC,
Invictus Law, LLC and Blair R. Jackson

Matthew C. Barneck                                     Graden P. Jackson
John E. Keiter                                         H. Scott Jacobson
RICHARDS BRANDT MILLER NELSON                          STRONG & HANNI
Wells Fargo Center, 15th Floor                         9350 South 150 East, Suite 820
299 South Main Street                                  Salt Lake City, Utah 84070
Salt Lake City, Utah 74110-2465                        Attorneys for Nudge, LLC, BuyPD, LLC,
Attorneys for Insider’s Cash, LLC                      Income Property, USA, LLC, and
                                                       Ryan Poelman



                                             /s/       Jon V. Harper




                                              - 10 -
